Citation Nr: 1226841	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-20 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana that denied service connection for tinnitus.  


FINDING OF FACT

The Veteran's tinnitus is etiologically related to his period of active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the appellant has been provided sufficient notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to establish his entitlement to service connection for tinnitus.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2011). 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge);  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-7; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

In evaluating a claim, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran asserts that he had exposure to in-service acoustic trauma during his military service, to include exposure to noise associated with his duties in Vietnam.  He indicated in his claim that his tinnitus began in 1967 and has been constant but worsening since that time.  At his RO hearing, he testified that his military occupational specialty was communications specialist.  He was also cross trained for demolitions.  He was involved with designing and implementing implosive devices to protect perimeter defense.  He described these devices as true gas bombs consisting of 55 gallon drums of napalm mixed with dynamite.  He also made dynamite hand grenades to activate these bombs.  When in Vietnam, he had to make and place these devices in camps.  

The Veteran's DD 214 indicates his military occupational specialty as field radio mechanic with approximately one year of foreign or sea service.  His record is generally consistent with his assertions as to acoustic trauma in service.  Considering the record in its entirety, the Board finds that he was exposed to acoustic trauma in service.  

Service treatment records do not reflect formal findings of tinnitus.  

The Veteran was afforded a VA audiological examination in December 2008.  The examiner reviewed the claims folder.  The Veteran reported that his noise exposure included the aforementioned military duties.  Post service noise exposure included being a UPS truck driver for 28 years and some hunting 4 or 5 times a year without hearing protection.  The examiner notes that the Veteran's could not specify the onset of the tinnitus but felt it had been present for awhile.  The diagnosis was subjective tinnitus, but the examiner stated that tinnitus was not at least as likely as not related to service because there was no hearing loss or tinnitus in service and because of the lapse of time between the dates of service and the complaints of tinnitus.  

Service connection for bilateral hearing loss, based on in-service acoustic trauma, was granted in a May 2009 rating decision.

Following the examination, the Veteran submitted a statement in June 2009 indicating that, "To this day I have ringing in one ear or sometimes both.  While in Vietnam I had done many different jobs...":  He went on to say that all of the jobs he did in the Army were noisy and ringing in the ears has resulted from this noise exposure.  

In his RO hearing, he also addressed the VA examination.  He explained that he did engage in recreational hunting once or twice a year before his father died in 1988.  He stated that he hunted rabbit.  He did not consider this to be significant noise exposure, particularly compared to the high level of noise exposure in service.  When asked when he first noticed ringing in the ears, he responded with the following.  

It was shortly, you know, shortly after I got out and I got back into civilian life, and then it, it started in and as I began to get older it began to get worse.  And, kinda like anything else, that type of thing, it comes and goes.  You know, one minute you're okay, the next minute, you have it.  And so, you know, I noticed it more after I got out of the service.  

The Board finds that the medical evidence confirms the Veteran currently has tinnitus, inasmuch as it notes subjective tinnitus.  While the medical opinion evidence is against the claim, based on the Veteran's report of an inability to estimate an onset date at that time, he has explained in written statements and testimony that the tinnitus began essentially in service.  Specifically, the Veteran's testimony is to the effect that he first noticed tinnitus about the time he got out of service and back to civilian life.  He also stated in his claim that tinnitus began in 1967.  

The Veteran is competent to testify as to observable symptoms such as hearing difficulty and ringing in his ears, because these symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  Given the testimony of the Veteran and his claim that tinnitus began in service, the Board finds his assertions of ringing in the ears dating back to service to be credible.  Although it is at a loss to explain why the Veteran has not consistently and clearly reported the date he first noted tinnitus, the Board has no significant substantive reason to doubt the credibility of the Veteran's RO hearing testimony and statements included in his claim.  While he cannot be considered a wholly accurate historian due to the inconsistencies and lack of clarity noted in his statements, the Board has read the testimony and finds that it appears fairly candid and generally free from exaggeration as to this issue.  Resolving reasonable doubt in the Veteran's favor, the Veteran's statements here establish continuity of symptomatology such as to conclude that the evidence is in equipoise for and against the claim and as service connection for tinnitus is warranted. 

Again, resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for tinnitus are met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted.



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


